Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD_ Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
JOSEPH CHHIM, §
Plaintiff
V. : CIVIL ACTIO No.
CITY OF HOUSTON, and : JURY DEMAND
Luna Nelson in the official capacity, §
Defendant, :

PLAINTIFF ORIGINAL COMPLAINT
Introduction
This action seeks injunctive relief, damages, attorney fees and cost to
redress the deprivation of Plaintiff's right to bee from national origin, race and
color discrimination and to bee from retaliation for filing charges of dicremation claim.
Jurisdiction
1. Plaintiff invokes this Court's jurisdiction under 28 U.S.C. § 1331 on ground
that this action arises under the Constitution and Laws of the United State. Plaintiff
invokes this Court's jurisdiction under Title VII of the Civil Act of 1964, as amended,
42 U.S.C. § 2000 et seq 542 U.S.C. §§ 1881, 1981 aetseq.; and 42 U.S.C. § 1988.
2. The venue of this action is properly places in the United States District
Court of the Southern District of Texas because Plaintiffs claim arise in the district, in

that the acts complained of occurred in the district.
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 2 of 21

Parties

3. Plaintiff is an adult citizen of the United States of Texas and of the United
States. Plaintiff's national Origin is Cambodian, his color is brown and his race is Asian.
Plaintiff is member of a protected class and his characteristics differed from those of the
predominant race of those he was required to report to. Plaintiff was a resident of the
City of Houston and been employed of the City of Houston at all times material to the
allegations set fort in this complaint.

4, City of Houston, defendant, is a municipality situated in Harris County, Texas.
The City of Houston was an “employer” of the Plaintiff within the meaning of 42 U.S.C.
§2000e (a) and (b), and may be involved within the meaning of the applicable and states
statutes. The City of Houston employs more than 501 employees. The City of Houston has
previously answered and is before the Court.

5. Defendant, Luna Nelson, is employee of the City of Houston. In her official
capacity

she has been Senior Human Resources of the City of Houston , and she was the person who
has been denying to rehire Plaintiff. The foregoing Defendants were at all times material to
this action generalist senior human resources/or agent of the City of Houston. He has been
herein in her official official capacity and is referred to directly by name.
Administrative Procedures
6. Plaintiff file a charge of employment discrimination against the City of Houston

with the Equal Employment Opportunity Commission (‘'EEOC”) dated filed on or about
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 3 of 21

3 Additionally, this Court has supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367 over Plaintiff's pendent state claims arising under the Texas Commission on Human
Rights Act (“TCHRA”), Texas Labor Code §21.051, et seq.because such claims are so related
to the claims within the Court's original jurisdiction that they form part of the same case or
controversy under Article 3 of the United States Constitution. As Plaintiffs cause of action
arise under federal statutes: the Age Discrimination in Employment Act (“ADEA”) (29 U.S. C.
§621 et seq.jand Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-
-2(a), 2000e-3(a).

Discrimination in Employment Act (‘ADEA”) (29 U.S.C. -§ 621 et seq.) and Title VII of”
the Civil Rights Act, as amended , 42 U.S.C. §§ 2000e-2(a). 2000e-3(a).

4, Venue is proper in the Southern District of Texas, Houston Division pursuant to

28 U.S.C. § 139 (a) because this is the judicial district in which a substantial part of the
events or omissions giving rise to the claim occurred.

NATURE OF THE ACTION

5. This is an action against Defendant pursuant to the Age Discrimination in
Employment Act (“ADEA”) (29 U.S.C. § 621 et seq.); Title VIT of the Civil Rights

Act, as amended. 42 U.S.C. § 2000e-2(a) and the Texas Commission on the Human Rights
Act (“TCHRA”), Texas Labor Code § 21.051, et seq on grounds that Plaintiff was
discriminated against because of his national origin (Cambodian), age (seventy-four (74) ),
and in retaliation for complaining to Defendant and the EEOC about national origin and age

discrimination.
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 4 of 21

EXHAUTION OF ADMINISTRATIVE REMEDIES
6. On October 28, 2019, Plaintiff filed a charge of discrimination based on national origin
discrimination, age discrimination, and retaliation with U.S. Equal Employment Opportunity
Commission ; Charge No. 460-2020-0050. This charge was related to ongoing discrimination.
Subsequently, on October 28, 2019, the U.S. Equal Opportunity Commission (“EEOC”) issued
Plaintiff his Notice of Rights Sue. See Exhibits A and B. Plaintiff filed this lawsuit within
ninety (90) days of receiving his Notice of Rights to Sue and his lawsuit is,suit is, therefore,
timely filed

FACTS

7. Plaintiff has arrived in the United Stated on or about March, 1981.
8- He is Cambodian (Asian) and is presently Seventy Four years old (74) of Age.
9. Plaintiff has completed three years program of Maintenance Technology with 80
.Credit Semester Hours from San Jacinto College. He has also completed of Executive
Housekeeping and Supervisory Management with 320 hours from Houston Community
College, after coming to the United States in 1981. He began working at City of Houston
on October 5, 1981. Plaintiff then became a U.S. Citizen in 1987.
10. After Five years working with City of Houston Aviation Department Hobby
Airport, he requested transferring to the City of Houston Intercontinental Airport as Laborer
Building Services. After several months working as Laborer in Building Services, he was

transferred to Physical Plant Maintenance as Laborer .
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 5 of 21

11. At Physical Plan Maintenance, Plaintiff several times applied for the position Semi-Skilled
Laborer , but he has been denied and other applicants have been promoted on his behalf.

12. Because his annual evaluation was satisfied performance and he has related different
training school, and more longevity in Physical Plan Maintenance related experience than the
younger different protected classes who have been promoted over the Plaintiff.

13. Since then, Plaintiff has received even worse treatment from the City, Physical plan
Maintenance Intercontinental Airport because Plaintiff complained about national origin, and
age discrimination to the City of Houston that Chhim has received even worse treatment
especially with regard to the promotion process.

14. Because Plaintiff's mental depression, he has seen a doctor to cope with his emotional
distress caused by these events has been described medication that Plaintiff obligated to
resign from the City of Houston in November 16, 1992.

15. After he resigned from the City because he received a full depression because
employment discrimination, Plaintiff filed a suit styled chhim v. city of Houston, in the
southern district of Texas (Civil Action No. H-93-1634) (“Lawsuit”), in which Chhim make
allegations; Plaintiff, after he resigned from the City of Houston, he filed chhim v. Texas
Workers Compensation Commission at Law No.2 claiming he received full depression after
Chhim applied and qualified but he was denied to promote and several cases consolidated
which were on appeal to the Fifth Circuit of appeals (Cause No. 94-20037) which is on

the Settlement Agreement (Exhibit - C).

16. | Chhim previously filed Plaintiffs Original Complaint against the City of Houston
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 6 of 21

about Employment Discrimination and Retaliation and now this case been dismissed after
summary judgment was filled by the City of Houston and Chhim appealed to Fifth Circuit
of Appeals Court and it continued to U.S. Supreme Court that may be pending at this time.

COUNTI: TITLE VII NATIONAL ORIGIN DISCRIMINATION
17. Plaintiff incorporates by references all of the foregoing allegations in each of the
paragraphs above as if fully set forth herein.
18. Defendants intentionally engaged in unlawful employment practices involving Plaintiff
because of his national origin (Cambodian).
19. Defendant discriminated against Plaintiff in connection with the compensation, terms,
conditions, and privileges of employment, or limited, segregated, or classified Plaintiff in a
manner that would deprive or tend to deprive him of any employment opportunity or
adversely affect his status because of Plaintiff's national origin (Cambodian) in violation of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a).

COUNT 2: TCHRA NATIONAL ORIGIN DISCRIMINATION

20. Plaintiff incorporates by reference all of the forgoing allegations in each of the
paragraphs above as if fully set forth herein.
21. Defendant intentionally engaged in unlawful employment practices involving
Plaintiff because of his national origin (Cambodian).
22. Defendant discriminated against Plaintiff in connection with the compensation,

terms, conditions, and privileges of employment, or limited , segregated, or classified
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 7 of 21

Plaintiff in a manner that would deprive or tend to deprive him of any employment
opportunity or adversely affect his status because of Plaintiffs national origin (Cambodian)
in violation of Texas Labor Code § 21.051.

COUNT 3: TITLE VII RETALIATION
23. Plaintiff incorporates by reference all of the foregoing allegations in each of the
paragraphs above as if fully set forth herein.

Defendant intentionally retaliated against Plaintiff because he complained to
Defendants and the EEOC about national origin discrimination, in violation of Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a).

COUNT 4: ADEA AGE DISCRIMINATION
24. Plaintiff incorporates by reference all of the foregoing allegations in each of the
paragraphs above as if fully set forth herein.
25, Defendants intentionally engaged in unlawful employment practices involving
Plaintiff because of his age (Seventy-four (74) years old).
26. Defendants discriminated against Plaintiff in connection with compensation, terms,
conditions, and privileges of employment or limited, segregated or classified Plaintiff
in a manner that would deprive or tend to deprive him of any employment opportunity
or adversely affect his status because of Plaintiffs age (seventy-four (74) years old, 21.051.
in violation of the Age Discrimination in Employment Act.

COUNT 5: TCHRA AGE DISCRIMINATION

27. Plaintiff incorporates by reference all of the foregoing allegations in each of the

paragraphs above as if fully set forth herein.
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 8 of 21

28. Defendants intentionally engaged in unlawful employment practices involving Plaintiff
because of his age (seventy-four (74) years old).
29. Defendant discriminated against Plaintiff in connection with the compensation, terms,
conditions, and privileges of employment or limited, segregated or classified Plaintiff in
a manner that would deprive or tend to deprive him of any employment opportunity or
adversely affect his status because of Plaintiffs age (seventy-four (74) years old), in
violation of Texas Labor Code § 21.051

COUNT 6: ADEA RETALIATION
30. Plaintiff incorporates by reference all of the foregoing allegations in each of the
paragraphs above as if fully set forth herein.
31. | Defendants intentionally retaliated against Plaintiff because he complained to
Defendants and the EEOC about national origin discrimination and age discrimination,
in violation of Chapter 21 of the Texas Labor Code.

COUNT 7: TCHRA RETALIATION
32. Plaintiff incorporates by reference all of the foregoing allegations in each of the
paragraphs above as if fully set forth herein.
33. | Defendant intentionally retaliated against Plaintiff because he complained to Defendant
and the EEOC about national origin discrimination and age discrimination, in violation
of Chapter 21 of the Texas Labor Code.

COUNT 8: VIOLATION SETTLEMENT AGREEMENT
34. Settlement Agreement between Joseph Chhim and City of Houston showed the
agreement put on the record in front of Judge Rosanthal or her designated magistrate

8
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 9 of 21

with all parties present.. On Settlement Agreement's above Exhibit-C, page No.4 had

engaged that “I understand and agree that the City and the Department of Aviation do

not admit any fault in any matter and that this settlement is only to make peace and

allow me to start fresh in my new position. The City of Houston breached of contract Settlement

Agreement because when Chhim applied different positions and has been qualified , but Luna

Nelson General Service Department (“GSD”) did not refer Chhim's application to recruiter

as hiring Department the reason it was founded Chhim was terminated in 1995 by performance

which is breached the agreement because Chhim and the City of Houston both agreed that

the above settlement agreement is only to make peace and allow me to start fresh in my

new position after applying and qualified. (See above Exhibit—C Page No.4 Paragraph no. 2 }
JURY DEMAND

35. Plaintiff demands a jury on all issues to tried be tried this matter. Plaintiff has

submitted the jury demand and herein requests no jury fees.

36. WHEREFORE, PREMISES CONSIDRED, Plaintiff prays that Defendant be cited

to appear and answer herein, and that on final trial, Plaintiff has submitted the jury

demand and herein, and that on final trial, Plaintiff has judgment against Defendant for:

a. Hiring to full Custodian opportunities as younger applicants were hired.;

b. All damages to which Plaintiff may be entitled pursuant to this Original
Complaint, or an amendment thereto, including but not limited to back pay,
future wages, reinstatement, upgrading, and compensated benefits not received:

c. Past physical pain and mental suffering;

d. Present physical pain and mental suffering;
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 10 of 21

Future physical pain and mental suffering;
Compensatory damages, including , but not limited to emotional distress;

Reasonable attorney's fees as allowed by law, with conditional awards in the
event of appeals.

Pre-judgment interest at the highest rate by law;
Such other and further relief, at law or in equity, to which Plaintiff may be

entitled, whether by Original Complaint or by proper amendment thereto.

Respectfully submitted.

(DM tie
Josep Chiim, Pro Se
5634 Windsor Forest Dr.
Houston, Texas 77088
Telephone: 832-855-6753

Email: chhimjoseph100@gmail.com

10
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 11 of 21

 

 

A XAITBIT “A”

 

 

 

 

 

 
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 12 of 21

EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Joseph Chhim From: Houston District Office
5634 Windsor Forest Dr. Mickey Leland Building
Houston, TX 77088 1919 Smith Street, 7th Floor

Houston, TX 77002

 

[_] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601,7(a))
EEOC Charge No. EEOC Representative Telephone No.
Jose T. Vega,
460-2020-00520 Investigator (713) 651-4941

 

THE EEOC IS CLOSING [TS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC: in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or loca! fair employment practices agency that investigated this charge.

HO BHOUUUU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -
(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.

You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged|EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years}
before you file suit may not be collectible.

in behalf sion
Ea /o0 As /oert
Enclosures(s) ayt6rd O. Irvin, " (Dafe Mailed)
trict Director

ce Lowell Kelg, Diractor
ew TWCICivil Rights Division
CITY OF HOUSTON 101 East 15th Street, Room 144T
City Hall Annex, 900 Bagby, 3rd Floor Austin, TX 78778

Houston, TX 77001

460-2020-00520 Joseph Chhim vs City of Houston 3 of 50

sweet
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 13 of 21

Enclosure with EEOC.
Form 161 (11/16)

INFORMATION RELATED TO FILING SuIT
UNDER THE LAWs ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court
if you also plan to sue claiming violations of State law, please be aware that time limits ‘and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, itis prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a “complaint” that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. if so, you should remove your birth date from the
charge. Some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases can be brought where relevant employment records are kept, where the employment would have
been, or where the respondent has its main office. if you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SuIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be fited in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title Vil, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vil, the ADA or GINA:

if you cannot afford or have been unable to obtain a lawyer tb represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.

460-2020-00520 Joseph Chhim vs City of Houston 4 of 50

 
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 14 of 21

 

 

 

A AHIBIT iB”

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 15 of 21

EOC Form 5 (11/09)

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
[x] EEoc 460-2020-00520
and EEOC
"Name (indicate Mr, Ms., Mrs.) - @ Phone (incl. Are Date of Bicth
Mr. Joseph Chhim ~€284)-820.5270. 1945
Street Address City, State and ZIP Code (33) ¥SS$-6743 ce

§634 Windsor Forest Dr., Houston, TX 77088

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Belleve
Discriminated Against Me or Others. (/f more than two, fist under PARTICULARS below.)

 

 

 

Name No. Employees, Membere | Phone No. (inchide Area Code)
CITY OF HOUSTON 500 or More (832) 393-8900
Street Address City, State and ZIP Code

 

611 Walker Street, Houston, TX 77002

 

 

 

 

 

Name No. Employees, Members Phone No. (include Area Code)
Street Address City, State and ZIP Code
OFSCRIMINATION BASED ON (Check appropriate box(es).) OATE(S) DISCRIMINATION TOOK PLACE

Earliest Latest
[x] RACE _] COLOR | SEX [| RELIGION [x] NATIONAL ORIGIN 07-26-2019 07-26-2019
RETALIATION [x] AGE C] DISABILITY [] GENETIC INFORMATION

 

 

OTHER (Specify) [ } CONTINUING ACTION
THE PARTICULARS ARE (if additional! paper is needed, attach extra sheet(s)):
| | Joseph Chhim (Over 40 years of age, Asian / Cambodian) applied for a position with the City

of Houston. Specifically, | applied for a Custodian position on July 26, 2019.

It. Despite my extensive experiences, | have been repeatedly denied for any employment
opportunities by Respondent.

tt. | believe | have been discriminated against because of my race (Asian), national origin
(Cambodian), in violation of Title Vil of the Civil Rights Act of 1964, as amended, and because ofmy .
age (74), in violation of the Age Discrimination in Employment Act of 1967, as amended. | further
believe | have been retaliated against for filing previous EEOC Charges against Respondent, in
violation of the above statutes.

 

 

| want this charge filed with both the EEOC and the State or local Agency, W any. | NOTARY — When necessary for Slate end Local Agency Requiramenis
wil advise the agencies If i change my address or phone number and | wilf
cooperate fully with them in the processing of my charge in accordance with their

 

procedures. \ swear or affirm that | have read the above charge and that it !s true to
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, Information and belief.

SIGNATURE OF COMPLAINANT

 

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

    

Oct 28, 2019

Date Party Signature“ —~

 

 

 

 

460-2020-00520 Joseph Chhim vs City of Houston 5 of 50
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 16 of 21

CP Enclosure with EEOC Form § (11/09)

Privacy Act STATEMENT: Under the Privacy Act of 1974, Pub. Law 93-579, authority to request
personal data and its uses are:

1. Form NuMBER/TITLE/DATE. EEOC Form 5, Charge of Discrimination (11/09).
2. AUTHORITY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117, 42 U.S.C. 20008f-6.

3. PRINCIPAL PURPOSES. The purposes of a charge, taken on this form or otherwise reduced to
writing (whether later recorded on this form or not) are, as applicable under the EEOC anti-
discrimination statutes (EEOC statutes), to preserve private suit rights under the EEOC statutes,
to invoke the EEOC's jurisdiction and, where dual-filing or referral arrangements exist, to begin
state or local proceedings.

4. Routine Uses. This form is used to provide facts that may establish the existence of matters
covered by the EEOC statutes (and as applicable, other federal, state or local laws). Information
given will be used by staff to guide its mediation and investigation efforts and, as applicable, to
determine, conciliate and litigate claims of unlawful discrimination. This form may be presented to
or disclosed to other federal, state or local agencies as appropriate or necessary in carrying out
EEOC's functions. A copy of this charge will ordinarily be sent to the respondent organization
against which the charge is made.

5. WHETHER DISCLOSURE IS MANDATORY; EFFECT OF NoT GIVING INFORMATION. Charges must be
reduced to writing and should identify the charging and responding parties and the actions or
policies complained of. Without a written charge, EEOC will ordinarily not act on the complaint.
Charges under Title Vil, the ADA or GINA must be sworn to or affirmed (either by using this form
or by presenting a notarized statement or unsworn declaration under penalty of perjury); charges
under the ADEA should ordinarily be signed. Charges may be clarified or amplified later by
amendment. It is not mandatory that this form be used to make a charge.

NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dualfiles charges"
with EEOC will ordinarily be handled first by the FEPA. Some charges filed at EEOC may also be
first handled by a FEPA under worksharing agreements. You will be told which agency will handle
your charge. When the FEPA is the first to handle the charge, it will notify you of its final
resolution of the matter. Then, if you wish EEOC to give Substantial Weight Review to the FEPA’s
final findings, you must ask us in writing to do so within 15 days of your receipt of its findings.
Otherwise, we will ordinarily adopt the FEPA’s finding and close our file on the charge.

Notice OF NON-RETALIATION REQUIREMENTS |

Please notify EEOC or the state or local agency where you filed your charge if retaliation is
taken against you or others who oppose discrimination or cooperate in any investigation or
lawsuit concerning this charge. Under Section 704(a) of Title Vil, Section 4(d) of the ADEA,
Section 503(a) of the ADA and Section 207(f) of GINA, it is unlawful for an employer to
discriminate against present or former employees or job applicants, for an employment agency to
discriminate against anyone, or for a union to discriminate against its members or membership
applicants, because they have opposed any practice made unlawful by the statutes, or because
they have made a charge, testified, assisted, or participated in any manner in an investigation,
proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and Section
503(b) of the ADA prohibits coercion, intimidation, threats or interference with anyone for
exercising or enjoying, or aiding or encouraging others in their exercise or enjoyment of, rights
under the Act.

460-2020-00520 Joseph Chhim vs City of Houston 6 of 50

 
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 17 of 21

i

oi vores el
— — —- Ro . 6 of
wi teomee ik dik wih
Case 4:20-cv-00361 Document1 Filed on 01/21/20 in TXSD Pagé 18 of 21

Case 4:11-cv-01560 Document 24 Filed in TXSD on 40/22/12 Page 8 of 12

Settlement Agreetent

This Settlement Agreenant ie between the City of Houston ("the
city") and Joseph Chhim ("Chhimn").

WHEREAS, Chhim filed a suit styled Chhim v. City of Houston,
in the Southern District of Texas (civil Action No. H~93-1634) (the
“Laveutt"), in which Chhiw makes certain allegations;

WHEREAS, the City denies the allegations in the Lawauit;

WHEREAS, Chhim has recently received a new offer of employnent

with the City of Houston;
WHEREAS, the parties wish to disentangle themselves from each

othar ana@ have agreed to settle all existing and past disputes.

betwaen them, including but not limited te the Lawsuit, so that
each party may have peace;

Now THEREFORE, iff conaideration cf the mutual promises and
agreements contained below, the parties agree as follows:

1. The City will pay Chhim a sum of $5000 (Five thousand
dollars) as promptly as possible. ;

2. Chhim will withdraw all charges he bas previously filed
with the Equal Opportunity Employment Commission ("EEOC") that are
still being considered by that agency.

°3. Te the “Tt. the EEOC has authorized Chhim to sue on any
charge he previously filed with the EEOC, Chhim agrees not to file
any lawsuits against the City arising out of those charges.

4. Chhim agrees not to file any further charges with the EEOC

against. the City arising from any action or conduct by the city
before October 2, 1994.

vc See
Oa (ex-A) mos

460-2020-00520 Joseph Chhim vs City of Houston

28 of 50

 

ca eeeetne rat came teens 08

pee re wo mmaany Oem prea ee neat 8 Cot

2m eteee

A ca rita Ee

ceme e  e

sap me er
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 19 of 24————-

——

Case 4:11-cv-01560 Document 24 Filed in TXSD on 10/22N2 Page 9 of 12

5. Chhim agrees to dismiss, with prejudice, the lawauit
" styled Chbia v. Texas Workers Compensation Commission and the City
of Houston (Case Number 634974) in Rarris County Court at Law No. 2.
" «gs Chie agrees to dismias the Lawsuit with prejudice.
7. Chhin agrees to withdraw his oppeal of the case styled
Chhiu v. City of Houston, ( Consolidated L civil Action Nos. H~-90-1760
and H-90-374, which is currently on appeal to the Fifth cirouit
Court of Appeals (Causs No. 94-20037).

8. chhim agrees never te apply for a job in -tha Aviation
Department in the City of Houston. This agreement in no way
prevents Chhis from applying for a new job or from seeking a
transfer or promotion to a new job in any department of the City
other than the Aviation Department.

 

 

9. cabin agrees to execute the release attached as

ae

a _ — > Sa
10. The City agrees to release Chhim from ali iavauits,

claims, or appeals of any kind that it has against Chhim arising

out of any actions or conduct of chhim prior to October @

   
 

11. Both parties agree that the terms of this settlexzent will
remain confidential. Both parties agree not to make any statement -
that would reveal any term of this Agreenent, except to say that
the case has pattied on tarus satisfactory to all parties.

12. The City agrees not to revoke Chhin’s current offer cf
employment with the City.

13. The parties, without conceding liability in any way,
agree that the settlement payment by the City in the amount of
$5000 is designed to compensate Chhim for whatever personal injury .

460-2020-00520 Joseph Chhim vs City of Houston 29 of 50

ee acer em TEA Te!

abe ne toe
* (Case 4:11

Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 20 of 21

damages he has suffered as a result of any actions by the City,
which Chhim complains of, or could have complained of, in the
Lawsuit.

‘24. The parties agree that the terms and conditions of this
agreesent will be put on thse record in front of Judge Rosenthal or
her designated magistrate judge with all parties present.

15. Chhim agrees that once this Agreement is signed and
finalized, he wiil give the City his approval for it to file the
necassary documents with the appropriate courts and agencies to
dismiss or withdraw the cases and charges described abova.

16. Each of the parties agrees to bear its own attorneys fees
and costs incurred in connection with each case and controversy
described in this aqreenent.

17. Both parties agree that Judge Bosenthal will have
continuing jurisdiction over thie Settlement Agreement and its

 

 

' MARCUS DOBBS, for all. defendants
and the City of Houston

THP-104962—Jhp |

460-2020-00520 Joseph Chhim vs City of Houston

30 of 50

~
-cv-01560 Document 24 Filed in TXSD on 10/22/12 Page 10 of T2 ——

 

Pepeerer eee Et

none pene >

Loewe

re me eth NY er
Case 4:20-cv-00361 Document 1 Filed on 01/21/20 in TXSD Page 21 of 24——~

Case 4:11-cv-01560 Document 24 Filed in TXSD on 10/22/12 Page TTor Tz

Exhibit A
RELEASE a

vr

1, JOSEPH CHHIM, have agreed to accept the sum of FIVE THOUSAND DOLLARS
(5,000.00), in cash to be paid by the CITY OF HOUSTON, TEXAS for the RELEASE of the
CITY OF HOUSTON an is emploee fom a iva, cnis a appeal of any Kind that 7 @
have against the City or the Department of Aviation that arose before October), 1994. This %\()
# 2 fll te to see alles and Tegal mes betwen os tat Lave crue bef

CO CT mess te oer sen
fault in any matter and that this settlement is only to make peace and allow me to start fresh in :
my new position.

‘Thave agreed to the settlement and release based upon my own thoughts and feelings,
I could consult with anyone I chose before entering into this release and leer agreement. Mr.
Peacock has only advised ms regarding the matter styled Chitim v. Clty of Houston (Civil Action
No. H-93-1634). 1 am not relying on any statements made by the City in agreeing to this
settlement,

 

Everything we have agreed to is contained in the Settlement Agreement. There are 20
_ additional agreements not contained in the Settlement Agreement. I freely and willingly agres
to this release of all my claims and lawsuits against the City and the Department of Aviation
mse 1994) as well as those other agreements containfd in the Settement

1
l
i
i
i
z
'
:

EXECUTED on tis the 22. _ day of October, 1994,

 

460-2020-00520 Joseph Chhim vs City of Houston 31 of 50
